 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Ray White,                              No. CV-08-08139-PCT-SPL
10                         Petitioner,               ORDER
11   v.                                              DEATH PENALTY CASE
12   Charles L. Ryan, et al.,
13                         Respondents.
14
15
            The Court of Appeals having issued its mandate in this case,
16
           IT IS ORDERED that the Clerk of Court expeditiously return the state court
17
     records to the Clerk of the Arizona Supreme Court, 1501 W. Washington Street, Phoenix,
18
     Arizona 85007-3329.
19
           Dated this 22nd day of October, 2018.
20
21
22
                                                    Honorable Steven P. Logan
23                                                  United States District Judge
24
25
26
27
28
